Exhibit 10.44

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST Amendment to Credit Agreement (this “Amendment”) is entered into as
of April 11, 2014, by and among HAMPSHIRE GROUP, LIMITED, a Delaware corporation
(the “Lead Borrower”), the other Persons signatories hereto (collectively with
the Lead Borrower, the “Borrowers”), SALUS CLO 2012-1, LTD. (“Salus CLO”) and
SALUS CAPITAL PARTNERS, LLC (“SCP”, together with Salus CLO, each a “Lender” and
collectively, the “Lenders”), and SALUS CAPITAL PARTNERS, LLC, as Administrative
Agent and Collateral Agent for the Lenders (in such capacity, “Agent”).

 

RECITALS

 

WHEREAS, Borrowers, Lenders and Agent are party to that certain Credit
Agreement, dated as of September 26, 2013 (as amended, supplemented, modified
and in effect from time to time, the “Credit Agreement”; all capitalized terms
used but not specifically defined herein shall have the respective meanings
provided for such terms in the Credit Agreement); and

 

WHEREAS, Borrowers have requested that the Agent and Lenders amend certain
provisions of the Credit Agreement, and the Agent and Lenders have agreed to do
so on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.     Amendments to the Credit Agreement. As of the date hereof, the Credit
Agreement is amended as follows:

 

 

A.

Section 6.01(a) of the Credit Agreement is hereby amended by adding the
following proviso after the semi-colon in the last sentence:

 

“provided, however, such audited consolidated financial statements, independent
auditors’ report and unqualified opinion for the fiscal year ended December 31,
2013 shall be delivered no later than April 15, 2014;”

 

 

B.

Section 7.15 of the Credit Agreement is hereby amended by deleting subsection
Section 7.15(a) in its entirety and substituting therefor, the following:

 

 
 

--------------------------------------------------------------------------------

 

 

“(a)     Minimum Consolidated EBITDA. During the continuance of a Covenant
Compliance Event, permit Consolidated EBITDA, calculated as of the last day of
each month indicated below for the twelve-month period then ending, to be less
than the corresponding amount set forth below:

  

Twelve-Month Period Ending

Minimum Consolidated EBITDA

February 28, 2014

$(4,275,000)

March 31, 2014

$(4,904,000)

April 30, 2014

$(6,309,000)

May 31, 2014

$(6,417,000)

June 30, 2014

$(5,865,000)

July 31, 2014

$(3,541,000)

August 31, 2014

$(2,102,000)

September 30, 2014

$(652,000)

October 31, 2014

$790,000

November 30, 2014

$389,000

December 31, 2014

$593,000

 

For each fiscal month ending after December 31, 2014, Minimum Consolidated
EBITDA will be determined in accordance with the revised Business Plan provided
by Borrowers pursuant to Section 6.1(c) hereof and based upon the same
methodology used to establish the Minimum Consolidated EBITDA above.”

 

 

C.

Section 7.15 of the Credit Agreement is hereby amended by adding the following
new subsection Section 7.15(b) as follows:

 

“(b)     Minimum Availability. Commencing on May 31, 2014, permit average
Availability at any time to be less than $2,000,000, as calculated on a three
(3) month rolling basis as measured on the last day of each month.”

 

 
 

--------------------------------------------------------------------------------

 

 

2.     Conditions Precedent. The effectiveness of this Amendment is subject to
the following conditions precedent (all documents to be in form and substance
satisfactory to the Agent):

 

(a)     Agent shall have received this Amendment properly executed by the
Borrowers;

 

(b)     After giving effect to this Amendment (i) all representations and
warranties of the Borrowers set forth herein and in the Loan Documents shall be
true and correct in all material respects, except to the extent such
representations and warranties speak as to an earlier date, in which case the
same are true, correct and complete as to such earlier date, (ii) no Event of
Default or any other event which, upon the lapse of time, service of notice, or
both, which would constitute an Event of Default under any of the Loan
Documents, shall have occurred and be continuing, and (iii) Borrowers shall be
in material compliance with the Credit Agreement and the other Loan Documents;
and Borrowers shall have certified the foregoing matters to Agent; and

 

(c)     The Borrowers shall have paid to the Agent, for the ratable benefit of
the Lenders, an amendment fee of $25,000.00, which fee shall be fully earned on
the date hereof.

 

3.     Representations, Warranties. Borrowers represent that, after giving
effect to this Amendment:

 

(a)     No consent or approval of, or exemption by any Person is required to
authorize, or is otherwise required in connection with the execution and
delivery of this Amendment which has not been obtained and which remains in full
force and effect; and

 

(b)     As of the date hereof, all of the representations and warranties of the
Borrowers set forth in the Credit Agreement and the other Loan Documents are
true, correct and complete in all material respects, except to the extent such
representations and warranties speak as to an earlier date, in which case the
same are true, correct and complete as to such earlier date; and no Default or
Event of Default exists under the Credit Agreement.

 

4.     Confirmation of Security Interests. Borrowers hereby confirm the security
interests and liens granted by Borrowers to Agent, in and to the Collateral in
accordance with the Loan Documents as security for the Obligations.

 

5.     Payment of Agent’s Fees and Expenses. Borrowers agree to pay any and all
fees and expenses, including reasonable counsel fees and disbursements, incurred
by Agent in connection with the preparation and execution of this Amendment and
all documents, instruments and agreements contemplated hereby.

 

6.     No Other Modifications, Conflicts with Loan Documents, etc. This
Amendment is intended to supplement and modify the Credit Agreement and the
rights and obligations of the parties under the Credit Agreement shall not in
any way be vacated, modified or terminated except as herein provided. All terms
and conditions contained in each and every agreement or promissory note or other
evidence of indebtedness of Borrowers to the Agent and Lenders are incorporated
herein by reference. If there is a conflict between any of the provisions of the
Credit Agreement and the provisions of this Amendment, then the provisions of
this Amendment shall govern.

 

 
 

--------------------------------------------------------------------------------

 

 

7.     Governing Law. This Amendment shall be construed in accordance with the
substantive laws (other than conflict laws) of the State of New York.

 

8.     Full Force and Effect. Except as expressly amended hereby, all terms and
conditions of the Credit Agreement, and any and all Exhibits annexed thereto and
all other writings submitted by the Borrowers to the Agent and Lenders pursuant
thereto, shall remain unchanged and in full force and effect.

 

9.     Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall be considered one and the same document. Delivery of an executed
counterpart of a signature page of this document by facsimile or by electronic
mail or e-mail file attachment shall be effective as delivery of a manually
executed counterpart of this document.

 

10.     RELEASE. EACH BORROWER, TOGETHER WITH ITS SUCCESSORS AND ASSIGNS, HEREBY
ACKNOWLEDGES THAT IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT,
CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE
OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE INDEBTEDNESS OR TO
SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM THE AGENT OR
LENDERS. EACH BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER
DISCHARGES AGENT, EACH LENDER, ITS PREDECESSORS, AGENTS, EMPLOYEES, AFFILIATES
SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, ASSERTED OR UNASSERTED,
FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR
IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH BORROWERS MAY
NOW OR HEREAFTER (WHETHER OR NOT PRESENTLY SUSPECTED, CONTEMPLATED OR
ANTICIPATED) HAVE AGAINST AGENT OR ANY LENDER, ITS PREDECESSORS, AGENTS,
EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY LOAN OR ADVANCE, INCLUDING, WITHOUT LIMITATION,
ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING
INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY
RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT OR LOAN DOCUMENTS, AND
NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.

 

[Signature Page Follows.]

 

 
 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to the
Credit Agreement to be executed and delivered as of the day and year first above
written.

 

 

HAMPSHIRE GROUP, LIMITED

as Lead Borrower

 

 

By: /s/ Trey Darwin                    

Name: Trey Darwin                    

Title:      CFO                         

 

 

 

HAMPSHIRE BRANDS, INC.

as a Borrower

 

 

By: /s/ Trey Darwin                    

Name: Trey Darwin                    

Title:      CFO                         

 

 

 

HAMPSHIRE INTERNATIONAL, LLC

as a Borrower

 

 

By: /s/ Trey Darwin                    

Name: Trey Darwin                    

Title:      CFO                         

 

 

 

SCOTT JAMES, LLC

as a Borrower

 

 

By: /s/ Trey Darwin                    

Name: Trey Darwin                    

Title:      CFO                         

 

 

 

RIO GARMENT S.A.

as a Borrower

 

 

By: /s/ Trey Darwin                    

Name: Trey Darwin                    

Title:      CFO                         

 

 

[First Amendment to Credit Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

SALUS CLO 2012-1, LTD.

as a Lender

 

By: Salus Capital Partners II, LLC,

Its: Collateral Manager

 

 

By: /s/ Kyle C. Shonak________________

Name: Kyle C. Shonak

Its Authorized Signatory

 

 

By: /s/ Daniel F. O’Rourke_____________

Name: Daniel F. O’Rourke

Its Authorized Signatory

 

 

 

SALUS CAPITAL PARTNERS, LLC

as a Lender

 

 

By: /s/ Kyle C. Shonak               

Name: Kyle C. Shonak

Its Authorized Signatory

 

By: /s/ Jonas D.L. McCray               

Name: Jonas D.L. McCray

Its Authorized Signatory

 

 

 

SALUS CAPITAL PARTNERS, LLC

as Administrative Agent and as Collateral Agent

 

 

By: /s/ Kyle C. Shonak               

Name: Kyle C. Shonak

Its Authorized Signatory

 

By: /s/ Jonas D.L. McCray               

Name: Jonas D.L. McCray

Its Authorized Signatory

 

 

 

[First Amendment to Credit Agreement]

 